Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 15, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective December 14, 1974 on the ground that she voluntarily left her employment without good cause. Claimant, a part-time telephone operator, was employed for three years at an office in Long Island City, located about one hour’s travel time from her home in Brooklyn. She was notified that she was to be assigned permanently to the Jackson Heights office in Queens. Claimant, however, rejected this assignment and resigned. The board found that this trip would have required less than one hour’s travel time from claimant’s home. The board’s finding that claimant voluntarily left her employment without good cause is supported by substantial evidence and we must affirm. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.